Final action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The previous rejections on the record have been maintained. The arguments regarding said rejections have been fully considered. They are not persuasive for the reasons listed below. Accordingly this action has been made final.
2.	The instant application is a national stage entry of PCT/US2018/050157, International Filing Date: 09/10/2018, which claims priority from provisional application 62558074, filed 09/13/2017.

Claim status
3.	In the claim listing of 6/3/22 claims 1-15 are pending in this application. Claims 1 and 8 are amended. Claims 13-15 are withdrawn. The amendments do not introduce new matter.
4.	Claims 1-12 are under prosecution.

Withdrawn Objection, Rejections and Response to the Remarks
5.	The previous objection of claim 1 has been withdrawn in view of amendments to claim 1 in view providing proper support for the recitation of “an initial biological sample” in line 3.
6.	The previous rejection of claim 8 under 35 USC 112(d) has been withdrawn in view of amendments to claim 8. The arguments are directed to the amendments to said claim specifying a range of time period.
Maintained Rejections and Response to the Remarks
7.	The previous rejection of claims 1-2, 7-8,  and 12 under 35 USC 103 as being unpatentable over Lou in view of Qian has been maintained. The arguments regarding said rejection have been fully considered (Remarks, pgs. 6-12). They are not persuasive for the following reasons.
	The teachings of Lou in view of Qian as summarized by the applicant in pages 6-8 have been acknowledged by the examiner.
	The arguments are directed to “Claim 1 of the present disclosure includes the element of contacting the initial biological sample comprising nucleic acids with proteinase K at a temperature in a range of from 4 7°C to 53 °C for a period of time in a range of from 10 to 40 minutes and further makes an argument that “Figures 4 and 9 of the specification, reproduced below, provide examples of how the optimized nucleic acid extraction protocol of Claim 1 has a significantly higher yield when compared to similar extraction protocols of the prior art using optimized FOX particle (Remarks, pgs. 8-10).
	The above arguments appears to be based on the optimized FOX particle. It is noted that claim 1 as recited neither require higher yield of the nucleic acid nor the optimized Fox particle.
	The bulk of the arguments are directed mainly to steps ‘a’ of contacting the biological sample comprising nucleic acids with proteinase K at a temperature in a range of from 47°C to 53 °C for a period of time in a range of from 10 to 40 minutes, to degrade proteins present in the sample; and (b) contacting the proteinase K treated sample with ferric oxide particles under acidic conditions to induce binding between the ferric oxide particles and the nucleic acids. Also, claim 1 as recited neither require higher yield of the nucleic acid nor the optimized Fox particle.
	Applicant is reminded that claim 1 rejected over teachings of Lou in view of Qian. 
As discussed in the previous rejection Lou teaches the all the limitations of claim 1 except for the specific temperature range of “470 C to 530 C”, which is taught by Qian, who is in the same field of endeavor, teaches the step of lysing plasma or serum using proteinase K at elevated temperature in the range of 500 C-650 C, and 500 of Qian is within the claimed range of 470 to 530 C. Qian also teaches incubating the sample with proteinase K for 5 minutes to 4 hours, or more preferably in a range of between 10-30 minutes (which is also within the claimed range) for accelerating sample processing (Qian paragraphs 0043-0045), thereby increasing the efficiency of the sample processing time.
	Furthermore, with regard to the range, the courts have stated where the claimed ranges “overlap or lie inside the ranged disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). 
	In the instant case the combined teachings of Lou in view of Qian, the limitation of contacting the sample comprising the nucleic acid with proteinase K at a temperature range from 470 C to 530 C for 10-30 minutes (which is explicitly taught by Qian) is within the claimed range and claimed temperature range and time period would be prima facie case of obviousness. 
	Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”. In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007).  
	Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to try to reduce the time at each steps of instant claim 1 by reducing the amount of sample treated with Proteinase K which then require smaller amount of ferric oxide particle, magnetically separating step and elution time in the method of Lou and Qian with reasonable expectation of success to complete the process in less than 25 minutes. Both the KSR case law and the available options would provide one ordinary skill to do so with reasonable expectation of success.   	
	The remaining arguments (Remarks, pgs. 11-13) appear to be repetitive and are not persuasive for the reasons discussed as above.
	With regard to the rejection of claims 3 and 4 over Lou in view of Qian and further in view of Lizzi or rejection of claims 5-6 and 9-11 over Lou in view of Qian and further in view of Keller, applicant makes similar arguments regarding time and temperature ranges (Remarks, pgs. 13-14). The arguments are not persuasive for the reasons discussed above.

	For convivence the previous rejections on the record have been listed below. 	

Claim Rejections - 35 USC § 103
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 1-2, 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al (US 2004/0157223, published Aug. 12, 2004) in view of Qian (US 2016/0097049 published Apr. 7, 2016). 
	Claim interpretation: Instant claims recited with alternate claim language “or” or “and/or” has been interpreted to require single limitation. 	
	With regard to the order of steps, the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). In the instant case, as discussed below, Lou in view of Qian teach the steps of said instant claims, their limitations are prima facie obvious in the absence of new or unexpected results.
	Lou and Qian teach a method of collecting nucleic acid from the sample and therefore analogous arts. The teachings of Qian are specifically applied for the step of lysing of plasma or serum using proteinase K at elevated temperature for in the range of 50-650 C, for in a range of 5 minutes to 4 hours, or more preferably in a range of between 10-30 minutes for accelerating the lysing process thereby increasing the efficiency of sample lysis.
	Regarding claim 1, Lou in Example 1 teaches the extraction of HIV RNA from plasma as shown below (paragraphs 0047-0075). 
		
    PNG
    media_image1.png
    698
    736
    media_image1.png
    Greyscale

	Lou also teaches that the magnetic particles comprises iron oxide in the form of ferric hydroxide or ferrosoferric oxide (paragraph 0038) and further teaches that acidic environment in which the paramagnetic particles effectively and reversibly bind nucleic acid molecules, wherein the paramagnetic particles can be added to an acidic solution or an acidic solution may be added to the particles or alternatively, a solution or environment in which the paramagnetic particles are located can be acidified by
addition of an acidifying agent (paragraphs 0022 and 0042). 
	The artisan would recognize that the teachings of Lou as discussed above meets the limitation of step ‘(a)’ of contacting an initial biological sample (i.e., plasma) comprising nucleic acids (i.e., RNA) with a proteinase K at a temperature of 70°C for a period of time in a range of from 10 to 40 minutes (e.g., 30 minutes, which is within the claimed range), to degrade proteins present in the sample, thereby producing a proteinase K treated sample.
	With regard to the temperature range, the courts have stated where the claimed ranges “overlap or lie inside the ranged disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). In the instant case the limitation of contacting the sample comprising the nucleic acid with proteinase K at a temperature range from 470 C to 530 C would amount to routine optimization and thus would be obvious over Luo. It is noted that as discussed below claimed temperature range would be obvious over Lou in view of Qian.
	The artisan would also recognize the teachings of Lou of treatment, binding and elution and obtaining the eluted sample steps (paragraphs 0048-0075), would meet the limitations of steps ‘b’ to ‘e’ of instant claim 1.
	As discussed above, Luo does not specifically teach the step of lysing plasma or serum using proteinase K at elevated temperature in the range of 50-650 C, which is taught by Qian, who is in the same field of endeavor, teaches the step of lysing plasma or serum using proteinase K at elevated temperature in the range of 50-650 C (which is within the claimed range of 470 to 530 C) for 5 minutes to 4 hours, or more preferably in a range of between 10-30 minutes for accelerating sample processing (paragraphs 0043-0045), thereby increasing the efficiency of the sample processing time.
	The artisan would recognize that while combining the step of Qian in the method of Luo some routine optimization may be needed, which is within the skills of one having ordinary skill in the art. The artisan would be motivated to do so for accelerating the efficiency of the sample processing time.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known temperature range for treating the biological sample with the proteinase K as taught by Qian with a reasonable expectation of success with the expected benefit of increasing the efficiency of sample processing time. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including specific temperature range which is routinely practiced in the art as exemplified by Qian.	
	Regarding claim 2, Luo teaches dispensing neutralization buffer and magnetically locking the iron oxide particles and aspirate the unbound solution (paragraphs0073-0075), which meets the limitation of after the magnetically separating,
neutralizing the alkaline nucleic acid sample by contacting the alkaline nucleic acid sample with a buffered solution to generate the sample of extracted nucleic acids.
	Regarding claim 7, as discussed above the method of Lou (Example 1) does not use chloroform, which meets the limitation of the method does not include use of chloroform.
	Regarding claim 8, requiring the limitation of the method being completed in less than 30 minutes, the artisan would recognize that said limitation amounts to routine optimization and thus would be an obvious improvement and thus not novel.
	Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007).  
	Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to try to reduce the time at each steps of instant claim 1 by reducing the amount of sample treated with Proteinase K which then require smaller amount of ferric oxide particle, magnetically separating step and elution time in the method of Lou and Qian with reasonable expectation of success to complete the process in less than 25 minutes.  Both the KSR case law and the available options would provide one ordinary skill to do so with reasonable expectation of success.   	
	Regarding claim 12, Lou teaches extracting HIV RNA from plasma and evaluating the efficiency of RNA extraction using HIV SDA (Strand Displacement Amplification) assay (Example 2 and paragraphs 0047 and 0076 and Table below paragraph 0075), which meets the limitation of measuring the abundance (recited in generality) of one nucleic acid present in the sample of extracted nucleic acids.

10.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al (US 2004/0157223, published Aug. 12, 2004) in view of Qian (US 2016/0097049 published Apr. 7, 2016) and further in view of Lizzi (US 2005/0287682 published Dec. 29, 2005).
	Claim 4 is dependent from claim 3, which is dependent from claim 1. The teachings of Lou in view of Qian regarding claim 1 are discussed in section 14.
	Lou, Qian and Lizzi teach a method for analyzing the biological sample and therefore are analogous arts.
	Regarding claims 3 and 4, Lou teaches contacting the proteinase K treated sample with ferric oxide particles (Lou, Example 1). Lou in view of Qian does not specifically teach does not specifically teach a dissolvable film comprising the ferric oxide particles and forming the film, which is taught by Lizzi, who is in the same field of endeavor teaches a method of introducing a first substance into a container, the method comprising (i) providing a container; (ii) introducing the first substance into the container; and (iii) introducing a readily dissolvable film into the container such that the dissolvable film overlies the first substance within the container, wherein the film is formed from a material comprising at least one of: hydroxyalkylmethyl cellulose; carboxymethyl cellulose; carboxylic hydroxyalkyl ester monomer; ethoxylated hydroxyalkyl (meth)acrylate; propoxylated hydroxyalkyl (meth)acrylate; polyethylene
glycol (PEG); polyvinyl alcohol (PVA); and combinations thereof, wherein the first substance comprises magnetically-responsive particles composed of at least one of: iron oxide; ferric hydroxide; ferrosoferricoxide; iron sulfide; and iron chloride (Lizzi, claim 1, the components of forming the dissolvable film are emphasized by the examiner). 
	Lizzi also teaches that the advantage of forming the dissolvable film is that an amount of a substance to be released from the film and introduced into a surrounding
medium and be precisely controlled by controlling the concentration of the substance present in the film, and the size of the piece of film utilized that allows more accurate and efficient introduction and association of substances involved in the isolation and/or separation of biological components from a sample (Lizzi, paragraphs 0008 and 0029), thus providing motivation to include the dissolvable film comprising the ferric oxide particles and forming the film from the material of Lizzi in the method of Lou in view of Qian for allowing more accurate and efficient introduction and association of substances involved in the isolation and/or separation of biological components from a sample as taught by Lizzi.
	The artisan would recognize that while combining the step of Lizzi in the method of Lou in view of Qian some routine optimization may be needed, which is within the skills of one having ordinary skill in the art. The artisan would be motivated to do so for accelerating the efficiency of the sample processing time.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the dissolvable film comprising the ferric oxide particles and forming the film from the material of Lizzi in the method of Lou in view of Qian for allowing more accurate and efficient introduction and association of substances involved in the isolation and/or separation of biological components from a sample as taught by Lizzi. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including dissolvable film comprising ferric oxide which is routinely practiced in the art as exemplified by Lizzi.	

11.	Claims 5-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al (US 2004/0157223, published Aug. 12, 2004) in view of Qian et al (US 2016/0097049 published Apr. 7, 2016) and further in view of Keller et al (US 2015/0184223 published Jul. 2, 2015). 
	Lou, Qian and Keller teach a method for analyzing the biological sample and therefore are analogous arts.
	Claim 6 is dependent from claim 5, which is dependent from claim 1. Claim 9 is dependent from claim 1. Claims 10 and 11 are dependent from claim 9. The teachings of Lou in view of Qian regarding claim 1 are discussed in section 14. The teachings of Keller are relied on for the limitations of claims 5-6 and 9-11 for identifying those miRNAs having high abundance in samples from both healthy donors and patients, which are not disease specific and selectively removing them from the sample while maintaining the information content of disease specific marker miRNAs in the sample, thereby identifying different types of diseases associated with specific microRNA. 
	Regarding claims 5-6 and 9-11, Lou in view of Qian teach HIV RNA (Lou, Example 1) but does not specifically teach that the sample extracted nucleic acid comprise microRNAs (also referred as micro-RNA or microRNA or miRNA in the art).
	However, isolating miRNA using magnetic bead was known in the art before the effective filing date of the claimed invention as taught by Keller.
	Keller is in the same field of endeavor teaches a method for detecting a miRNA
nucleic acid molecule of interest in said sample, comprising the following step: selectively removing at least one miRNA species, said at least one abundant miRNA species having a relative abundance of at least 1 %, wherein the step of removing at least one of the miRNA species comprises selectively binding said miRNA species with a nucleic acid probe, wherein the nucleic acid probe is a DNA probe, wherein the nucleic acid probe is bound to a solid phase, wherein the solid phase is selected from the group consisting of plastic material, bead, magnetic bead, and filter material (Keller claims 1-8 and paragraphs 32-48, emphasis underlined by the examiner).
	Keller also teaches several hundred different species of microRNAs (i.e. several hundred different sequences) have been identified in mammals and are important for posttranscriptional gene-regulation and bind to complementary sequences on target messenger RNA transcripts (mRNAs), which can lead to translational repression or target degradation and gene silencing and can also be used as biologic markers for research, diagnosis and therapy purposes (paragraph 0006).
	The artisan would recognize that the combined teachings of Lou in view of Qian and further in view of Keller meets the limitations of the sample of extracted nucleic acids comprises microRNAs (instant claim 5), the step of identifying a biomolecule (i.e., mRNA) that is bound to one or more of the microRNAs (instant claim 6).
	The limitation instant claim 9 of depleting (i.e., removing) an abundant microRNA from the proteinase K treated sample prior to step ‘b’ would amount to routine optimization as it amount to depleting at least one abundant microRNA before proteinase K treatment to maintain integrity of the non-abundant microRNA.
	Regarding claim 10, Lou in view of Qian and further in view of Keller teaches selectively removing at least one of the abundant miRNA species selected from the group consisting of hsa-miR-486-Sp, hsa-miR-92a-3p and hsa-miR-451a (Keller Examples section paragraphs 0061-0082, Figs. 1-3 and claim 2). 
	Although Lou in view of Qian and further in view of Keller does not specifically teach depleting one of claimed abundant miR-191, miR-320, miR-29b, miR-143, miR-145, and miR-424 species, the artisan would recognize depleting one of the claimed miRNA would amount to mere duplication of the teachings of Lou in view of Qian and further in view of Keller as further evidenced by Halbert et al (US 2013/0287772 published Oct. 31, 2013, see below for the details) because as discussed above depleting the abundant microRNA (i.e., miRNA) using probes that are complementary to different abundant species and removing them using the magnetic bead were known in the art as taught by Lou in view of Qian and further in view of Keller.
	Furthermore, upregulation of miRNA 29b-2, miRNA-191 in Colon cancer (Fig. 6a), miRNA-320 in Prostate cancer, mir-143 in Pancreatic cancer (Fig. 21a), mir-145 in cardiovascular disease (Fig. 24b) and mir-424 in Esphageal cancer (Fig. 53) was known in the art before the effective filing date of the claimed invention as evidenced by Halbert et al (US 2013/0287772 published Oct. 31, 2013, Figs. 6a, 21a, 24b and 53). 
	Thus, the artisan would recognize that the limitation of instant claim 10 would be obvious over Lou in view of Qian and further in view of Keller as further evidenced by Halbert.  
	With regard to the limitation of claim 10 of the depleting comprises (i)
contacting the proteinase K treated sample with ferric oxide particles that are conjugated to a nucleic acid probe that hybridizes with the abundant microRNA, and (ii) separating the probe-conjugated ferric oxide particles, hybridized with the abundant microRNA, from the proteinase K treated sample, the artisan would recognize that the limitations would amount to routine optimization as each of the steps are taught by Lou in view of Qian and further in view of Keller.

Conclusion
12.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634